                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION                                           FILED
                                   4:19-CV-30-BO
                                                                                        MAR 2 7 2020
 STAN C. STANLEY,                                  )
                                                   )
                                                                                  ,"ftt7s~: i5~
                                                                                        :     --DEPCU(
                Plaintiff,                         )
                                                   )
        V.                                         )                    ORDER
                                                   )
 UNIVERSAL CABLE HOLDINGS, INC.,                   )
 d/b/a/ SUDDENLINK                                 )
 COMMUNICATIONS,                                   )
                                                   )
                 Defendant.                        )

       This case comes before the court on the parties' joint motion (D.E. 28) for extension of

deadlines in the Scheduling Order (D.E. 22). For good cause shown, the motion is ALLOWED

and the Scheduling Order is modified as follows:

       1.      ~11 discovery shall be commenced in time to be completed by 28 August 2020.

       2.      Mediation shall be conducted by 28 August 2020.

       3.       Any potentially dispositive motions shall be filed by 28 September 2020.

       4.      All other deadlines in the existing Scheduling Order remain in effect.

       SO ORDERED, this 2,-1 day of March 2020.




                                                       ~
                                                       United States Magistrate Judge




            Case 4:19-cv-00030-BO Document 29 Filed 03/27/20 Page 1 of 1
